Citation Nr: 1615161	
Decision Date: 04/14/16    Archive Date: 04/26/16

DOCKET NO.  12-29 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for hepatitis C. 

2.  Entitlement to service connection for right ear condition other than hearing loss.  

3.  Entitlement to an initial rating in excess of 10 percent for tinnitus.  

4.  Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD). 

5.  Entitlement to service connection for bilateral hearing loss. 

6.  Entitlement to service connection for a left foot disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1975 to September 1978. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2012 and January 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The Veteran testified before the undersigned Veterans Law Judge in November 2015.  A transcript of this hearing is associated with the claims file. 

The Board notes that the Veteran was originally denied service connection for depression in September 2006.  Since that time, the Veteran's service personnel records were associated with the claims file.  The personnel records are relevant to the service connection claim for a psychiatric disorder since the records include a documented disciplinary action due to a behavior problem.  38 C.F.R. § 3.156(c).  Thus, new and material evidence is not required and review of the record on a de novo basis is warranted.  

Moreover, the Veteran is currently seeking service connection for PTSD and depression.  A review of the record indicates that the Veteran has additional psychiatric diagnoses.  The Veteran's claim has been recharacterized as reflected on the cover page.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  
The issues of entitlement to service connection for bilateral hearing loss and left foot disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In November 2015, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal of his claim for a higher rating for tinnitus, as well as his service connection claims for hepatitis C and right ear condition other than hearing loss.  

2.  Mild anxiety was noted upon entrance into service.  

3.  PTSD is related, at least in part, to an in-service personal assault.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for a higher rating for tinnitus, as well as service connection for hepatitis C and right ear condition other than hearing loss, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2015).

  






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Higher Rating Claim for Tinnitus and Service Connection Claims for Hepatitis C and Right Ear Condition other than Hearing Loss 

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

During the November 2015 Board hearing, the Veteran testified that he wished to withdraw the issue of entitlement to a higher rating for tinnitus, as well as the service connection claims for hepatitis C and right ear condition other than hearing loss.  Since the Veteran has withdrawn this appeal, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the claims and it is dismissed.

Service Connection for an Acquired Psychiatric Disorder

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 C.F.R. § 3.303(a) (2015).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

Service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2015); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred, unless the stressor is related to a Veteran's fear of hostile military or terrorist activity.  38 C.F.R. § 3.304(f) (2015). 

The Veteran contends that service connection for an acquired psychiatric disorder is warranted due to an in-service sexual assault.  

On the July 1975 report of medical history, the Veteran stated that he experienced nervous trouble.  A doctor then noted that the Veteran had mild anxiety in the section identified as "Physician's summary and elaboration of all pertinent data . . ."  Thus, even though the Veteran's July 1975 examination report indicated a normal psychiatric evaluation, the Board must find that "mild anxiety" was noted upon entrance into service.  

However, the Veteran's current mental health treatment records include diagnoses of several psychiatric conditions, including depression and PTSD.  These are diagnoses separate and distinct from a diagnosis of anxiety.  See Boggs v. Peake, 520 F.3d 1330, 1336 (Fed. Cir. 2008); Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  All psychiatric diagnoses other than anxiety were not noted upon entrance into service and thus, the presumption of soundness applies for all psychiatric diagnoses other than anxiety.  

In the instant case, the Veteran testified during the November 2015 hearing that a grant of any psychiatric disorder would satisfy his appeal regardless of which psychiatric disability is granted.  Thus, the following decision will focus on whether service connection for PTSD is warranted.  

During the November 2015 hearing, the Veteran testified that he was touched in an inappropriate sexual manner during basic training.  He further stated that his behavior and attitude changed after this event.  

In regards to PTSD, the Veteran was found to have a normal psychiatric evaluation upon entrance into service even though he identified nervous trouble on his July 1975 report of medical history.  The Veteran's service personnel records reveal that he received disciplinary action in January 1977 due to behavior problems.  Upon separation from service in August 1978, the Veteran was found to have a normal psychiatric evaluation but he did acknowledge depression or excessive worry and nervous trouble of any sort on his corresponding report of medical history.  

The Veteran was afforded a VA examination in July 2015.  The examiner found that the Veteran did not meet the diagnostic criteria for PTSD, in part because the Veteran's alleged stressors did not support a diagnosis of PTSD.  However, the examiner did not consider the Veteran's report of military sexual trauma.  Moreover, the examiner did not consider the Veteran's August 1978 report of medical history in which he acknowledged "depression or excessive worry."  Thus, the examination report is inadequate. 

The Veteran's Social Security Administration records include private treatment records from a hospital.  During an August 2013 mental health treatment session, the Veteran reported the attempted sexual assault during basic training.  As a result of the traumatic event, the Veteran reported distressing recollections, exaggerated startle response, trouble sleeping, irritability, nightmares, flashbacks, and avoidance of certain places.  A diagnosis of PTSD was rendered, at least in part, due to the described sexual assault during basic training.  The treatment record was signed by a clinical psychologist.     

The United States Court of Appeals for the Federal Circuit (Federal Circuit) observed that 38 C.F.R. § 3.304(f)(5) specifically states that a medical opinion may be used to corroborate a personal-assault stressor, noting "medical opinion evidence may be submitted for use in determining whether the occurrence of a stressor is corroborated."  See Menegassi v. Shinseki, 683 F.3d 1379, 1382 (Fed. Cir. 2011) (observing that the Court erred when it determined that a medical opinion based on a post-service examination of a Veteran cannot be used to establish the occurrence of a stressor); see also Patton v. West, 12 Vet. App. 272, 280 (1999) (rejecting the requirement that "something more than medical nexus evidence is required for 'credible supporting evidence' in personal-assault cases).  

Here, the medical evidence includes an August 2013 treatment record which provides a diagnosis of PTSD, in part due to his alleged military sexual trauma.  As the July 2015 VA examination report is inadequate for the above stated reasons, the Board finds the August 2013 treatment record to be more probative.  

After resolving reasonable doubt in favor of the Veteran and in light of the Federal Circuit's holding in Menegassi, the evidence of record sufficiently satisfies the criteria to establish service connection for PTSD due to the probative evidence of a diagnosis of PTSD rendered, at least in part, based on an in-service assault.  As the Veteran testified that a grant of service connection for a psychiatric disability would satisfy his appeal regardless of which psychiatric disability is granted, service connection for PTSD is warranted.  


ORDER

Entitlement to service connection for a right ear condition other than hearing loss is dismissed. 

Entitlement to service connection for hepatitis C is dismissed. 

Entitlement to a higher rating for tinnitus is dismissed.  

Entitlement to service connection for PTSD is granted.  


REMAND

The Veteran is seeking service connection for a left foot disability.  During the November 2015 hearing, the Veteran stated that he has a callus on his left foot that he has had since service.  He associates this condition to marching in his military boots.  The Veteran's VA treatment records reveal a callus condition of the left foot.  An October 2014 VA treatment record noted degenerative joint disease of the first metatarsophalangeal, although it was unclear whether this was of the left or right foot.  The Veteran has yet to be afforded a VA examination.  Upon remand, the RO should afford the Veteran a VA examination to determine whether the Veteran has a left foot disability that is related to service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran contends that he is entitlement to service connection for bilateral hearing loss due to acoustic trauma in service.  He was afforded a VA examination in December 2012.  The VA examiner opined that the Veteran had hearing impairment that was at least as likely as not caused by military noise exposure.  However, the audiology evaluation revealed that the Veteran did not have a current bilateral hearing loss disability for VA compensation purposes.  During the November 2015 Board hearing, the Veteran testified that his hearing acuity worsened since the last VA examination, which was conducted more than three years ago.  This is significant because his claim was denied on the basis that he does not have a current bilateral hearing loss disability for VA compensation purposes.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  Given the Veteran's report that his hearing acuity may have worsened since the last VA examination, a contemporaneous VA examination is necessary to adjudicate this claim.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

A November 2012 VA treatment record reveals that the Veteran was scheduled for an audiology appointment in February 2013.  This appointment does not appear in the Veteran's VA treatment records.  Upon remand, the RO shall associate the February 2013 audiology record if such record exists.  Also upon remand, the RO shall associate with the claims file records of pertinent VA treatment dated since August 2015.    
 
Accordingly, the case is REMANDED for the following action:

1.  Associate VA treatment records dated since August 2015 with the claims file.  The RO should also locate a February 2013 audiological VA treatment record, if such record exists.   If no such record exists, documentation should be associated with the claims file.  
2.  Ask the Veteran to identify any outstanding private treatment records that would be relevant to the claims. 

3.  Notify the Veteran that he may submit lay statements from individuals who have first-hand knowledge, and/or who were contemporaneously informed of the nature, onset, and etiology of his left foot disorder and bilateral hearing loss.  He should be provided an appropriate amount of time to submit this lay evidence.

4.  Schedule the Veteran for an examination to determine the nature, onset, and etiology of his left foot disability.  

After reviewing the claims file, the examiner should opine as to whether it is at least as likely as not that the Veteran's left foot disability had its onset in service, or is otherwise related to service.

The Veteran should consider the VA treatment records which note callus of the left foot and also the October 2014 VA treatment record which notes degenerative joint disease of the first metatarsophalangeal.    

5.  Schedule the Veteran for an examination to determine the severity of the Veteran's bilateral hearing loss.  All necessary tests, including an audiological evaluation, must be conducted.   

6.  Then readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


